Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 06/09/2020 in which claims 1-6 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakami (US 2021/0272702), (hereinafter, Hakami) in view of Huang (US 2017/0206334), (hereinafter, Huang).  

Regarding claim 1, Hakami discloses a contact history construction system 
(= determining the potential risk of spreading of a disease via exchanges among a plurality of communication device, see [0005-6]), comprising:
 a plurality of detection devices for transmitting a radio wave respectively 
(= monitoring the exchanges among a plurality of communication devices, see [0006 and 0029]; whereby the exchange/communication between device is being associated with the transmission of “radio wave”);
 the radio wave comprising a current time and an identity (= exchange information contains certain information regarding each device and users corresponding to each device and the obtained information can be used to calculate various parameters, such as distance between user devices, date and time, see [0023 and 0027]; and information regarding the users of the other communication devices can include phone number and device serial number, see [0025 ]);
 the identity corresponding to the detection device transmitting the radio wave 
(= information regarding the users of the other communication devices can include phone number and device serial number, see [0025]);
and a processing device (= information collected/obtained can be stored in a memory of user device  or transmitted, via a network to a server, see [0025]);
 (= obtained information can be used to calculate various parameters, such as distance between user devices, date and time, see [0023]); and storing the current time, the identity and the contact distance of the radio wave received, in order to establish a contact history (= information collected/obtained can be stored in a memory of user device  or transmitted, via a network to a server, see [0025 and 0047]);
 the processing device coupled to any one of the plurality of detection devices 
(= a server 120 that connects, via network 110, to a plurality of user devices , see [0029]) and configured to read the contact history of the detection device coupled thereto (= processor 310 of the server can access the data in the data storage facility 320, see [0047]).
	  Hakami explicitly fails to disclose the claimed limitations of: “processing the radio wave received by the detection devices into a contact distance according to a signal strength of the radio wave”.
	However, Huang, which is an analogous art equivalently discloses the claimed limitations of: 
“processing the radio wave received by the detection devices into a contact distance according to a signal strength of the radio wave” (= proximity-tracing method preferably use received radio signal strength value as a surrogate measure of rang, see [0044-45]).


Regarding claim 2, as mentioned in claim 1, Hakami further discloses the contact history construction system according to claim 1, wherein any one of the detection devices comprises a battery, a radio frequency processing module and a housing; the battery is connected to the radio frequency processing module; the battery is used for supplying power to the radio frequency processing module; the radio frequency processing module is used for transmitting, receiving and storing the radio wave; the battery and the radio frequency processing module are arranged inside the housing (= user devices, see [0031]).

Regarding claim 3, as mentioned in claim 2, Hakami further discloses the contact history system, wherein the housing comprises a light transmittance material (see, [0086]).

Regarding claim 4, as mentioned in claim 1, Hakami further discloses the contact history system, wherein the current time of the radio wave comprises a time when the detection device transmitting the radio wave (= time two devices were able to maintain communication with each other, see [0025]).  

Regarding claim 5, as mentioned in claim 1, Hakami explicitly fails to disclose the contact history construction system, wherein the signal strength comprises a signal power value.
 	However, Huang, which is an analogous art equivalently discloses disclose the contact history construction system, wherein the signal strength comprises a signal power value (see, [0044]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Huang with Hakami for the benefit of achieving a communication system that includes sensors for contact-tracing.

Regarding claim 6, as mentioned in claim 1, Hakami further discloses the contact history system, wherein the 8processing device comprises a receiving module, a processing module and a display device; the receiving module is used for receiving the contact history of the detection device coupled thereto; the processing module is electrically connected to the receiving module and used for processing the contact history; the display device is connected to the processing module and used for displaying the contact history (see, [0086]).  

                                        CONCLUSION 
4.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited references and the prior art made of record.

      b.     Lichti (US 2015/0066557) teaches system and method for tracking and managing mobile resources.

 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.